BIJUR, J.
The action is for the recovery of charges for telegraphic service alleged to have been rendered to defendants. While the exhibit annexed to the complaint shows 380 items, each referring to a single message, the controversy surrounding all these items is merely as to the reasonableness of the charge, concerning which the testimony should be exceedingly simple and concise. Defendants deny having promised to pay for 47 of the messages delivered to them. As there is not the slightest indication in the moving papers of the character of proof involved in this issue, and as it may very well be that it involves nothing more than the interpretation of a contract, there is nothing in this item which seems to warrant a reference.
As to the 18 messages sent by defendants, they deny knowledge whether the plaintiff delivered the same, and, as to 12 other messages, defendants deny having authorized them to be sent. None of these issues as presented by the moving papers indicate “that the trial will require the examination of a long account,” as provided by section 1013 of the Code. The citation of authorities covering cases very much nearer the border line of doubt than this case seems to be quite unnecessary.
Order reversed, with $10 costs and disbursements, and motion for appointment of referee denied, with $10 costs. All concur.